DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 8 and 14 are objected to because of the following informalities: 
Claim 8 recites the limitation "the cross section" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing the dependency of claim 8 from claim 1 to claim 7. 
Claim 14 recites the limitation "the satellite shafts" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing the dependency of claim 14 from claim 9 to claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrases "preferably" and “preferably essentially” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5-7, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2994465 to Faure. 
Regarding claim 1, Faure discloses a system comprising:
an upper level reservoir (Fig. 1: 3) with an upper level water surface (13) at an upper altitude, 
a lower level reservoir (2) with a lower level water surface (10) at a lower altitude, 
a penstock (12) arranged for providing hydraulic connection between the upper level reservoir (3) and at least one electromechanical system comprising a turbine (6) and a generator (8) for generating energy from the head of water below the upper level water surface, and providing a pumping function (4) for storing energy by pumping water up from the lower level reservoir, 
wherein the lower level reservoir comprises a first vertical shaft (2) in the ground with a horizontal cross section throughout its length that allows lowering (Fig. 3: 22) of the at least one electromechanical system through the vertical shaft.
Regarding claim 2
Regarding claim 5, Faure discloses the vertical shaft (Fig. 1: 2) forms an opening at surface of the ground (13).
Regarding claim 6, Faure discloses at least the turbine (Fig. 1: 6) is arranged at a lower level than the water surface (10) of the lower level reservoir.
Regarding claim 7, Faure discloses the vertical shaft (Fig. 1: 2) preferably has a mainly uniform cross section, and more preferably essentially a cylindrical shape (wellbore).
Regarding claim 15, Faure discloses the penstock comprises a tube section (Fig. 1: 12) located in the first vertical shaft (2).
Regarding claim 18, Faure discloses the electromechanical system comprises a separate pump (Fig. 1: 4) providing the pumping function.
Regarding claim 19, Faure discloses method for generating and storing energy using a hydropower system according to claim 1 (Fig. 1).
Regarding claim 20, Faure discloses a method comprising:
in an energy production mode: leading water from an upper level reservoir (Fig. 1: 3) with an upper level water surface (13) at an upper altitude through a penstock (12) to an electromechanical system (4-8) arranged in a vertical shaft (2) in ground with an opening at surface of the ground (13), the vertical shaft (2) and any hydraulically communicating voids (10) in the ground comprising a lower level reservoir (2); and generating energy (8) by the electromechanical system from the head of water below the upper level water surface (13); and 
in an energy storage mode: storing energy by pumping water (4) up from the lower level reservoir (2) through the penstock (11) by means of the electromechanical system (4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2994465 to Faure in view of DE 10 2011107835 A1 to Rix.
Regarding claims 3-4, Faure discloses a system as described above. 
However, it fails to disclose the limitations from claims 3-4.
Rix teaches:
the upper level reservoir (Fig. 1: 1) is a natural body of water [0013-0014].
the natural body of water is the sea or bodies of water connected to it [0013-0014].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the natural bodies of water as disclosed by Rix to the upper reservoir disclosed by Faure.
One would have been motivated to do so to take advantage of natural occurring water sources for power generation. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2994465 to Faure.
Regarding claim 8, Faure discloses a system as described above. 
However, it fails to disclose area of the cross section is at least 10 m2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the area of the cross section be at least 10 m2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
One would have been motivated to do so to optimize power generation.
Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2994465 to Faure in view of US 20090085353 A1 to Riley. 
Regarding claims 9-11, Faure discloses a system as described above. 
However, it fails to disclose the limitations from claims 9-11.
Riley teaches:
the lower level reservoir (Fig. 4: 424) further comprises void and pore volumes (410 and 408) in the ground surrounding the vertical shaft (424) and where the void and pore volumes are in hydraulic connection (413) with the vertical shaft.
the void and pore volumes in the ground are of natural origin [0035].
the void and pore volumes in the ground are at least partly man-made [0035].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the void and pore volumes as disclosed by Riley to the system disclosed by Faure.
One would have been motivated to do so to provide additional hydraulic support for the system. 
Regarding claim 12, Faure and Riley discloses a system as described above including man-made void and pore volumes in the ground and/or their hydraulic connection with the vertical shaft.
However, it fails to disclose created or enhanced by one or more of the following techniques: mechanical drilling, hydraulic fracturing, horizontal, vertical or radial jet drilling, explosion, plasma jet, water jet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use one or more of the following techniques: mechanical drilling, hydraulic fracturing, horizontal, vertical or radial jet drilling, explosion, plasma jet, water jet, since these are widely known techniques in the art. 
One would have been motivated to do so to optimize creation of the void and pore volumes. 
Regarding claims 13-14, Faure discloses a system as described above. 
However, it fails to disclose the limitations from claims 13-14.
Riley teaches:
the lower level reservoir (Fig. 5: 524a) comprises one or more vertical satellite shafts (524b) in hydraulic connection (510) with the first vertical shaft via 
the lower level reservoir includes void and pore volumes (508 and 510) in the ground surrounding the satellite shafts.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of one or more vertical satellite shafts as disclosed by Riley to the system disclosed by Faure.
One would have been motivated to do so to provide additional hydraulic support for the system. 
Regarding claim 17, Faure discloses a system as described above.
However, it fails to disclose the pumping function is provided by the turbine operated in reverse.
Riley teaches the pumping function is provided by the turbine operated in reverse (Fig. 3: 333).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the reverse pump turbine as disclosed by Riley to the turbine disclosed by Faure. 
One would have been motivated to do so to reduce components of the electromechanical system. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2994465 to Faure in view of US 5389821 to Moulliet.
Regarding claim 16
However, it fails to disclose the penstock comprises a vertical penstock shaft in the ground parallel to the first vertical shaft and in hydraulic connection with the first vertical shaft, arranged for providing hydraulic connection between the upper level reservoir and the electromechanical system.
Moulliet teaches the penstock comprises a vertical penstock shaft (Fig. 1: 4) in the ground parallel to the first vertical shaft (6) and in hydraulic connection (3) with the first vertical shaft, arranged for providing hydraulic connection between the upper level reservoir (2) and the electromechanical system (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the vertical penstock shaft as disclosed by Moulliet to the system disclosed by Faure.
One would have been motivated to do so to separate the penstock from the vertical shaft to optimize hydraulic storage and power generation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832